Case: 12-30757   Document: 00512251568   Page: 1   Date Filed: 05/23/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                               FILED
                                                              May 23, 2013
                              No. 12-30757
                            Summary Calendar                  Lyle W. Cayce
                                                                   Clerk

DAVID LOUIS WHITEHEAD,

                                        Plaintiff-Appellant

v.

WHITE & CASE, L.L.P.; WALLPARK, L.L.C.; PAUL L. FRIEDMAN;
ELIZABETH FRIEDMAN; CAROL LAMM; ELEANOR HOLMES NORTON;
DISTRICT OF COLUMBIA FEDERAL JUDICIAL NOMINATION
COMMITTEE; DEMOCRATIC NATIONAL COMMITTEE; DISTRICT OF
COLUMBIA; JULIA TOMALA; NORMA HOLLOWAY JOHNSON ESTATE;
AUBREY ROBINSON ESTATE; JAMES E. BOASBERG; DOUGLAS
GINSBERG; MERRICK GARLAND; BRETT KAVANAUGH; ASHLEY
KAVANAUGH; JUDITH ROGERS; ROYCE LAMBERTH; DAVID SENTELLE;
ELLEN HUVELLE; JEFFREY HUVELLE; RICHARD ROBERTS; JOHN
BATES; REGGIE WALTON; DEBORAH CHASANOW; THOMAS F. HOGAN;
COLLEEN K. KOTELLY; JOHN KOTELLY; LEE SATTERFIELD; RHONDA
REID WINSTON; SUSAN WINFIELD; RUSSELL CANAN; MICHAEL
RANKINS; RONALD GOODBREAD; STEPHANIE DUNCAN-PETERS;
ANTHONY TRENGA; JAMES CACHERIS; LEONIA BRINKEMA; THOMAS R.
JONES; ROBERT KING; ROGER GREGORY; BLANE MICHAEL; ALLYSON
K. DUNCAN; J. HARVEY WILKERSON; KAREN WILLIAMS; T. S. ELLIS;
MICHAEL MIHMS; APPLE COMPUTER INCORPORATED; MICROSOFT
INCORPORATED; H. PATRICK SWYGERT; HOWARD UNIVERSITY; LEO
O’DONOVAN; GEORGETOWN UNIVERSITY; HARVARD UNIVERSITY; TIM
KANE; DICK PARSONS; CITIGROUP; TYLER PERRY; LIONSGATE
ENTERTAINMENT COMPANY; SEAN COMBS; JAMES CAMERON; MEL
GIBSON; DEWAYNE WICKHAM; ERIC MICHAEL DYSON; TERRY
MCMILLAN; DEBBIE ALLEN; DREAMWORK PICTURES; TOM CRUISE;
PAULA WAGNER; 20TH CENTURY FOX FILM; SONY, INCORPORATED;
COLUMBIA PICTURES, INCORPORATED; M G M, INCORPORATED;
COLUMBIA PICTURES INDUSTRIES INCORPORATED; WALT DISNEY
COMPANY; PARAMOUNT PICTURES CORPORATION; VIACOM
     Case: 12-30757         Document: 00512251568       Page: 2       Date Filed: 05/23/2013

                                        No. 12-30757

INCORPORATED; TIME WARNER INCORPORATED; HOME BOX OFFICE;
NEW LINE CINEMA; MIKE MYERS; WARNER BROS, INCORPORATED;
BLACK ENTERTAINMENT TELEVISION; GENERAL ELECTRIC COMPANY;
N B C UNIVERSAL PICTURES; STEPHENS, INCORPORATED; STEPHENS
FAMILY, INCORPORATED; TURNER BROADCASTING SYSTEMS;
COMCAST, INCORPORATED; BANK OF AMERICA; WACHOVIA BANK;
GOLDMAN SACHS; JP MORGAN; KEVIN KRESS; COVINGTON & BURLING,
L.L.P.; DICKSTEIN, L.L.P.; ARNOLD & PORTER, L.L.P.; WILLIAMS &
CONNOLLY, L.L.P.; O’MELVENY & MYERS, L.L.P.; UNNAMED FED EX
JUDGE; WARNER BROTHERS; NIXON & PEABODY, L.L.P.; ANDRE DAVIS;
THERESA CAROLL BUCHANAN; OPRAH WINFREY; HARPO
PRODUCTIONS; MCCRANIE, SISTRUNK, ANZELMO, HARDY, MCDANIEL,
& WELCH, L.L.C.,

                                                   Defendants-Appellees


                     Appeals from the United States District Court
                         for the Western District of Louisiana
                                USDC No. 5:12-CV-399


Before OWEN and SOUTHWICK, Circuit Judges.*
PER CURIAM:**
       David Louis Whitehead moves for leave to proceed in forma pauperis
(“IFP”) to appeal the district court’s dismissal of his civil complaint for failure to
state a claim. He also moves for sanctions, for appointment of counsel, for
injunctive relief due to fraud, to remand or transfer the case, to transfer the
appeal, to file a supplemental brief after oral argument, to amend the caption,
to attach a document to the record excerpts, to supplement the record, for
injunctive relief, and to correct a copyright certificate.




       *
           This matter is being decided by a quorum. U.S.C. §46(d).
       **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
    Case: 12-30757     Document: 00512251568      Page: 3   Date Filed: 05/23/2013

                                  No. 12-30757

      In his IFP motion, Whitehead first argues that the district court erred by
failing to provide reasons for its denial of IFP status on appeal. Federal Rule of
Appellate Procedure 24(a)(2) requires that a district court provide reasons for
the denial of IFP status. In the instant case, the district court’s order failed to
indicate whether the denial was based on Whitehead’s financial status or a
determination that an appeal would be frivolous. We need not remand the case
to the district court for it to provide us its reasons because our review reveals
that the appeal is frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th
Cir. 1997); 5TH CIR. R. 42.2.
      In his myriad pleadings, Whitehead makes a variety of disjointed and
conclusory allegations of copyright violations, judicial conflicts of interest, and
a wide ranging conspiracy to retaliate against him for his claims. As the district
court noted, Whitehead has raised similar claims in other courts, which have
often been dismissed as frivolous and for which he has been sanctioned for his
vexatious litigation. See, e.g., Whitehead v. Paramount Pictures Corp., No.
1:08-CV-792, 2009 WL 1565639 (E.D. Va. May 28, 2009). Whitehead’s claims in
the instant proceeding represent another attempt to raise the same frivolous and
vexatious claims in a new forum. Therefore, his IFP motion is DENIED, and his
appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2. All outstanding
motions are also DENIED.
      As he has done in other courts, Whitehead has inundated this court with
multiple motions and filings that are largely incomprehensible or fanciful. In
this appeal alone he has filed more than twenty motions, which have consumed
countless hours of court personnel time and resulted thus far in five court orders
and eight clerk orders. In light of Whitehead’s history of extensive and vexatious
litigation, we WARN him that the filing of any repetitive or frivolous pleading
in this court will invite the imposition of sanctions, which may include dismissal,
monetary sanctions, and restrictions on his ability to file pleadings in this court
and any court subject to this court’s jurisdiction.

                                        3